               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00031-MR-WCM


ERIN OSMON,                     )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
THE UNITED STATES OF AMERICA, )
and TSO ROBINSON,               )
                                )
                   Defendants.  )
_______________________________ )

       THIS MATTER is before the Court on the Defendant United States’

Motion to Dismiss Plaintiff’s Complaint [Doc. 7]; the Defendant Tso

Robinson’s Motion to Dismiss Plaintiff’s Complaint [Doc. 14]; the Magistrate

Judge’s Memorandum and Recommendation [Doc. 21] regarding the

disposition of said motions; the Defendant Tso Robinson’s Objection to

Recommendation Regarding Qualified Immunity [Doc. 23]; and the

Plaintiff’s Objection to Magistrate’s Memorandum & Recommendation [Doc.

24].

       Pursuant to 28 U.S.C. § 636(b) and the Standing Orders of

Designation of this Court, the Honorable W. Carleton Metcalf, United States

Magistrate Judge, was designated to consider the Defendants’ Motions to



       Case 1:20-cv-00031-MR-WCM Document 28 Filed 03/29/21 Page 1 of 3
Dismiss.    On December 7, 2020, the Magistrate Judge issued a

Memorandum and Recommendation, recommending that the Defendants’

Motions to Dismiss be granted. [Doc. 21]. On December 21, 2020,

Defendant Robinson filed a limited Objection to the Magistrate Judge’s

Memorandum and Recommendation. [Doc. 23]. Upon being granted an

extension of time, the Plaintiff filed her Objection to the Magistrate Judge’s

Memorandum and Recommendation on December 28, 2020. [Doc. 24]. On

January 7, 2021, the Defendants timely filed their respective Responses to

the Plaintiff’s Objection. [Docs. 25, 26]. On February 24, 2021, the Plaintiff

filed a Notice of Supplemental Authority. [Doc. 27].

      After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge’s proposed conclusions of law

are correct and are consistent with current case law.       Accordingly, the

Court overrules the parties’ objections and accepts the Magistrate Judge’s

recommendation that the Defendants’ Motions to Dismiss should be

granted.

      Accordingly, IT IS, THEREFORE, ORDERED that the Objections to

the Magistrate Judge’s Memorandum and Recommendation [Docs. 23, 24]

are OVERRULED, and the recommendation of the Magistrate Judge [Doc.

21] is ACCEPTED.

                                      2

     Case 1:20-cv-00031-MR-WCM Document 28 Filed 03/29/21 Page 2 of 3
      IT IS FURTHER ORDERED that the Defendant United States’ Motion

to Dismiss Plaintiff’s Complaint [Doc. 7] and the Defendant TSO

Robinson’s Motion to Dismiss Plaintiff’s Complaint [Doc. 14] are GRANTED

as follows:

        1. The Defendant United States’ Motion to Dismiss Plaintiff’s

              Complaint [Doc. 7] is GRANTED and the Plaintiff’s FTCA claim

              against the Defendant United States is hereby DISMISSED

              WITHOUT PREJUDICE.

        2. The Defendant TSO Robinson’s Motion to Dismiss Plaintiff’s

              Complaint [Doc. 14] is GRANTED and the Plaintiff’s Bivens

              claim   against   the   Defendant       Tso   Robinson   is   hereby

              DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.
                                 Signed: March 29, 2021




                                          3

     Case 1:20-cv-00031-MR-WCM Document 28 Filed 03/29/21 Page 3 of 3
